DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive because the Applicant’s amendments to the claims have necessitated a reevaluation of the elements of Dorenbeck. As presented below, the examiner considers the extensions to be the elements shown in the annotated copy of Fig. 3 of Dorenbeck (labeled Fig. 1 in the current action). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorenbeck (U.S. Patent No. 7,509,697) in view of Paul (U.S. Patent No. 6,601,251).
Regarding claim 1, Dorenbeck teaches in Figures 1-5 an adjustable bed, comprising: a fixed frame including a head end (42, 44), a foot end (other of 42, 44), and first (36, 38) and second (other of 36, 38) spaced-apart sides extending between the head and foot ends so as to 
and first and second torque assist mechanisms configured to facilitate initial raising of the fixed frame from the lowered position towards the raised position, each of the first and second torque assist mechanisms including an extension extending from the roller of one of the leg members of the respective first and second leg assemblies (see Fig. 1 below which shows the annotated copy of Fig. 3 of Dorenbeck; the extension is considered to include the member underneath the dotted line as well as the two brackets pointed to with arrows), the second ends of the first and second actuators pivotably coupled to the respective extensions at positions offset from the respective rollers (see element 62 coupling with the ends of the actuator in Fig. 3 of Dorenbeck),
the first push-pull actuator fixedly secured at a first end thereof to the fixed frame (via 42) and operably coupled to the upper ends of the leg members of the first leg assembly at a second end of the first push-pull actuator (via 50, 62), the second push-pull actuator fixedly 
Dorenbeck does not teach the first push-pull actuator fixedly secured at a first end thereof to the head end of the fixed frame, the second push-pull actuator fixedly secured at a first end thereof to the foot end of the fixed frame, wherein the first and second push-pull actuators are configured to exert a pulling force to transition the leg assemblies from a lowered position towards a raised position and to exert a pushing force to transition the leg assemblies from the raised position towards the lowered position. Paul teaches in Figures 2 and 3 a first push-pull actuator (76) fixedly secured at a first end thereof to a head end (78) of a fixed frame (12), a second push-pull actuator (92) fixedly secured at a first end thereof to a foot end (94) of the fixed frame, the first and second push-pull actuators disposed and fully maintained within the interior volume of the fixed frame, wherein the first and second push-pull actuators are configured to exert a pulling force to transition the leg assemblies from a lowered position towards a raised position (Fig. 4 → Fig. 7) and to exert a pushing force to transition the leg assemblies from the raised position towards the lowered position (Fig. 7 → Fig. 4). The leg actuator arrangements of both Dorenbeck and Paul are configured to adjust the height of a patient support surface with respect to a floor. Furthermore, the leg actuator arrangements of both Dorenbeck and Paul permit and ultra-low position while also maintaining space within the frame for patient support surface articulation actuators. In view of Paul, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to 

    PNG
    media_image1.png
    515
    456
    media_image1.png
    Greyscale

Figure 1: Annotated copy of Fig. 3 of Dorenbeck
Regarding claim 2, Dorenbeck in view of Paul teaches the adjustable bed according to claim 1. Furthermore, Paul teaches in Figures 4-9 wherein the first and second push-pull actuators are independent of one another to permit tilting of the fixed frame between a horizontal orientation, a Trendelenburg orientation, and a reverse-Trendelenburg orientation.  
Regarding claim 3, Dorenbeck in view of Paul teaches the adjustable bed according to claim 1. Furthermore, Dorenbeck teaches in Figures 1-3 and Paul teaches in Figures 2-3 wherein each of the first and second leg assemblies further includes a cross-bar (Dorenbeck 48; Paul 74, 90) extending between the upper ends of the leg members thereof, and wherein the first and second push-pull actuators are engaged with the cross-bars of the respective first and second leg assemblies (via links 50, 62 in Dorenbeck and links 72, 88 in Paul).  
Regarding claim 21, Dorenbeck in view of Paul teaches adjustable bed according to claim 1. Furthermore, Dorenbeck teaches wherein each extension is fixed to the corresponding leg member at the roller thereof such that the extension extends from the roller in a first direction and wherein the corresponding leg member extends from the roller in a second, different direction (see Fig. 2 below which shows an annotated copy of Fig. 3 of Dorenbeck with arrows representing the direction of the extension and leg relative to their connection with the roller which includes the outer bracket as shown).  

    PNG
    media_image2.png
    242
    238
    media_image2.png
    Greyscale

Figure 2: Annotated copy of Fig. 3 of Dorenbeck showing the directions of the extension and leg
Regarding claim 22, Dorenbeck in view of Paul teaches the adjustable bed according to claim 21, wherein each extension is monolithically formed with the corresponding leg member (see Fig. 3 of Dorenbeck in which the leg and extensions appear to be integral).  
Regarding claim 23, Dorenbeck in view of Paul teaches adjustable bed according to claim 21, wherein each extension is fixedly engaged with the corresponding leg member (see Fig. 3 of Dorenbeck).  
Regarding claim 24, Dorenbeck in view of Paul teaches the adjustable bed according to claim 21, wherein the extension and the corresponding leg member extend from the roller in generally perpendicular orientation relative to one another (see Fig. 2 above which shows the perpendicular relationship of the leg and extension of Dorenbeck).  
Regarding claim 25, Dorenbeck in view of Paul teaches the adjustable bed according to claim 1, wherein the first and second push-pull actuators are disposed and fully maintained within the interior volume of the fixed frame (see at least Fig. 3 of Dorenbeck and Fig. 1 of Paul).  
Claim(s) 7-10, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorenbeck in view of Paul as applied to claim 1 above, and further in view of Roussy (U.S. Pub. No. 2005/0283914).
Regarding claim 7, Dorenbeck in view of Paul teaches the adjustable bed according to claim 1. Furthermore, Dorenbeck teaches in column 3, lines 27 to 34 wherein the articulating frame includes a plurality of sections. Dorenbeck does not specify at least one of the plurality of sections fixed relative to the fixed frame and at least one other of the plurality of sections pivotable relative to the fixed frame. Roussy teaches in Figures 4a-4d a height adjustable bed having two levers (142, 152) for an articulating frame, similar to that of Dorenbeck (levers 18, 20), wherein the articulating frame includes a plurality of sections, at least one of the plurality of sections (100) fixed relative to the fixed frame and at least one other of the plurality of sections (105, 110) pivotable relative to the fixed frame. In view of Roussy, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the fixed frame of Dorenbeck an articulating frame, as in Roussy, to comfortably and adjustably support a patient thereon. Furthermore, the articulating frame of Roussy would predictably function with 
Regarding claim 8, Dorenbeck in view of Paul and Roussy teaches the adjustable bed according to claim 7. Furthermore, Roussy teaches in Figures 4b-4d wherein the articulating frame includes a back section (105), a hip section (100 between A and C), a thigh section (110 between C and D), and a foot section (110 between D and E), the hip section fixed relative to the fixed frame, the back section pivotably coupled to the hip section at a first end of the hip section, the thigh section pivotably coupled to the hip section at a second, opposite end of the hip section, and the foot section pivotably coupled to the thigh section.  
Regarding claim 9, Dorenbeck in view of Paul and Roussy teaches the adjustable bed according to claim 8. Furthermore, Roussy teaches in Figure 4a further including a first push-pull articulation actuator (140) fixedly secured at a first end thereof to the head end of the fixed frame (via 141) and operably coupled to the back section of the articulating frame at a second end of the first push-pull articulation actuator (via lever 142). The adjustment drive 16 of Dorenbeck is not discussed. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute the adjustment drive of Dorenbeck for the two actuator (140, 150) articulation system of Roussy because both the adjustment drive of Dorenbeck and the two actuator system of Roussy function to rotate two levers in order to articulate a patient support while maintaining a compact configuration within a fixed frame. The substitution would predictably result in the patient articulation and packaging desired by Dorenbeck.  
Regarding claim 10, Dorenbeck in view of Paul and Roussy teaches the adjustable bed according to claim 8. Furthermore, Roussy teaches in Figure 4a further including a second push-pull articulation actuator (150) fixedly secured at a first end thereof to the foot end of the fixed frame (via 151) and operably coupled to the thigh section of the articulating frame at a second end of the second push-pull articulation actuator (via lever 152). See the discussion of claim 9 regarding the substitution of the adjustment drive of Dorenbeck for the two actuators (140, 150) of Roussy. 
Regarding claim 26, Dorenbeck in view of Paul and Roussy teaches the adjustable bed according to claim 9, wherein the first push-pull articulation actuator is disposed and fully maintained within the interior volume of the fixed frame (see at least Fig. 3 of Dorenbeck and Fig. 1 of Paul).    
Regarding claim 27, Dorenbeck in view of Paul and Roussy teaches the adjustable bed according to claim 10, wherein the second push-pull articulation actuator is disposed and fully maintained within the interior volume of the fixed frame (see at least Fig. 3 of Dorenbeck and Fig. 1 of Paul).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. International Publication Number WO 2007/058578 A1 to Svensson et al. is cited for the teaching of a torque assist mechanism shown at the end of the legs 20a-20d which has an offset location for connection of the actuator relative to the pivot point 22a-22d. European Patent Application 1155670 A2 to Vassilli is cited for teaching a bed with legs connected via rollers to the fixed frame and with actuators connected at locations offset from the rollers. European Patent Application 2946757 A1 to James has been cited for disclosing a bed with legs coupled to the upper frame via rollers and actuators coupled at respective head and foot ends of the bed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/2/2022